Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
	Claims 1-3, 5-6, 9-11, 13-17, and 19-20 are allowed.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:

Regarding the USC § 101 Rejection of the Non-Final Office Action of 08/23/2021, the claims as presented in the Amendment to the Claims of 11/18/2021 are eligible subject matter because the claims successfully integrate the abstract idea into more than just the abstract idea. The process of training and then updating the machine learning module provides a continuous process that sufficiently overcomes the 101 rejection. 
	The primary reason for allowance of the claims is the inclusion in claims 1, 9, and 15 of using a weighting to train the machine learning module for treatment recommendations using the trustworthiness score. 
	Brazzo et al. (US 2011/0166881 A1) teaches a method and a system for generating food recommendations based on individual medial conditions or disease state profiles. 
	Tran et al. (US 2020/0251213 A1) teaches a system and method for recommending lifestyle modification for a subject. The system includes a natural learning network that gathers information regarding a particular disease and recommending ways to mitigate the disease risk through modifying a lifestyle. 
	Shrager et al. (WO 2019/144116 A1) teaches algorithmic decision engines that analyze information in the knowledge base and experts to provide treatment options customized to the case. 
	Frey (US 2012/0089617 A1) teaches an enhanced search system and method based on entity ranking. Ranking is calculated based on a weighted reputation score from user feedback and votes. 
	Ghosh et al. (WO 2017/223192 A1) teaches determining if output data from the model satisfies a trust related constraint. Ghosh also teaches the model determines if the trust score is greater than or less than a predefined threshold.
	
However, the references do not teach or disclose the features of using a weighting to train the machine learning module for treatment recommendations using the trustworthiness score. 

	The dependent claims 2-3, 5-6, 10-11, 13-14, 16-17, and 19-20 are allowed because they depend on claims that are allowed. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATYANA N GRANT whose telephone number is (571)272-8067. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626